Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. The examiner has searched for any method of treating amyotrophic lateral sclerosis, Parkinson's disease, Huntington's disease, or Alzheimer's disease which would involve administration of a recombinant protein or nucleic acid encoding p62/SQSTM1. At the time of filing the instant application, there was some knowledge to persons of skill in the art that mutations in p62/SQSTM1 were associated with the diseases amyotrophic lateral sclerosis, Parkinson's disease, Huntington's disease, and Alzheimer's disease. There are even PGPUBs that provide diagnostic methods for these diseases by identifying nucleic acid mutation in the p62/SQSTM1 gene. Nevertheless, any therapeutic methods described in those applications do not seem to conceive of delivering either the recombinant protein or its nucleic acid counterpart as a means for treating, alleviating, ameliorating, relieving, delaying onset of, inhibiting progression of, reducing severity of, and/or reducing incidence of one or more symptoms of amyotrophic lateral sclerosis, Parkinson's disease, Huntington's disease, and Alzheimer's disease. Therefore, the examiner concludes that the instant inventors were the first to file an application with this idea. The examiner concludes that other methods of treating these diseases would not be close enough to the inventive idea present in claim 1 for the examiner to propose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633